BROWN, C.
— This case was tried in the circuit court with the case of Luther S. Schooler et al. v. William N. Schooler et al., decided by us at this term. [Ante, p. 83.] One trial was made to answer for both cases. The facts, which are the same in each, were fairly and fully stated by Bond, J., in that case, and I can do no better than to express my approval of the result reached by him. I find it unnecessary, however, to consider the views expressed by him in the last paragraph of the opinion, for the reason that the failure of Mrs. Cowsert to offer herself as a witness has not influenced me in my conclusion.
The judgment is affirmed.
PEE CURIAM. —
This case coming from Division Two into Banc on a dissent on rehearing, the foregoing opinion of Brown, C., is adopted as the opinion of the court.
Graves, Brown, Bond and Baris, JJ., concur; Lamm, G. J., Woodson and Walker, JJ., dissent.